    Case
     Case1:15-cv-02739-LAP
          1:15-cv-02739-LAP Document
                             Document171-1
                                      172 Filed
                                           Filed07/20/20
                                                 07/17/20 Page
                                                           Page11ofof22




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


PETERSEN ENERGÍA INVERSORA, S.A.U. and                          Nos. 15 Civ. 2739 (LAP)
PETERSEN ENERGÍA, S.A.U.,                                       16 Civ. 8569 (LAP)

                                 Plaintiffs,

                         -against-

ARGENTINE REPUBLIC and YPF S.A.,

                                 Defendants.


ETON PARK CAPITAL MANAGEMENT, L.P.,
ETON PARK MASTER FUND, LTD., and
ETON PARK FUND, L.P.,

                                 Plaintiffs,

                         -against-

ARGENTINE REPUBLIC and YPF S.A.,

                                 Defendants.



           STIPULATION AND [PROPOSED] SCHEDULING ORDER

       Pursuant to the Court’s order of July 13, 2020 (ECF No. 170 in Case 1:15-cv-

02739), the parties hereby submit the following schedule for these consolidated cases:

          July 14, 2020: Fact and Expert Discovery Open
    November 16, 2020: Fact Discovery Closes
    December 21, 2020: Opening Expert Reports Due
       January 25, 2021: Rebuttal Expert Reports Due
       February 8, 2021: Reply Expert Reports Due
      February 22, 2021: Expert Discovery Closes
         March 8, 2021: Motions For Summary Judgment Due
    Case
     Case1:15-cv-02739-LAP
          1:15-cv-02739-LAP Document
                             Document171-1
                                      172 Filed
                                           Filed07/20/20
                                                 07/17/20 Page
                                                           Page22ofof22




        March 29, 2021: Oppositions to Motions for Summary Judgment Due
           April 9, 2021: Replies in Support of Motions for Summary Judgment Due
              June 2021: Trial


Dated: July 17, 2020                       Respectfully submitted,

SULLIVAN & CROMWELL, LLP                   KELLOGG HANSEN TODD FIGEL &
                                             FREDERICK, P.L.L.C.
By: /s/ Robert J. Giuffra, Jr.
Sergio J. Galvis                           By: /s/ Mark C. Hansen
Robert J. Giuffra, Jr.                     Mark C. Hansen
Joseph E. Neuhaus                          Derek T. Ho
Thomas C. White                            1615 M Street, NW Suite 400
Elizabeth A. Cassady                       Washington, D.C. 200036
125 Broad Street
New York, NY 10004-2498                    Counsel for Plaintiffs Petersen Energía
                                           Inversora, S.A.U., Petersen Energía,
Counsel for Defendant Argentine Republic   S.A.U., Eton Park Capital Management,
                                           L.P., Eton Park Master Fund, Ltd., and
CRAVATH, SWAINE & MOORE LLP                Eton Park Fund, L.P.
By: /s/ Michael A. Paskin
Michael A Paskin
825 Eighth Avenue
New York, NY 10019

Counsel for Defendant YPF S.A.



SO ORDERED this 20th          July
                ___ day of _________, 2020.


                                           ________________________________
                                           LORETTA A. PRESKA
                                           Senior United States District Judge
